           Case 2:19-cv-00826-DWA Document 33 Filed 06/02/20 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JOHN S. WILSON,                                       )
                                                      )
              Plaintiff,                              )
                                                      )
    -vs-                                              )        Civil Action No. 19-826
                                                      )
                                                      )
ANDREW M. SAUL, 1                                     )
COMMISSIONER OF SOCIAL SECURITY,                      )
                                                      )
       Defendant.                                     )

AMBROSE, Senior District Judge



                                    MEMORANDUM OPINION

       Pending before the court are Cross-Motions for Summary Judgment. (ECF Nos. 8 and

10). Both parties have filed Briefs in Support of their Motions. (ECF Nos. 9 and 11). After

careful consideration of the submissions of the parties, and based on my Opinion set forth

below, I am granting Plaintiff’s Motion for Summary Judgment (ECF No. 8) denying Defendant’s

Motion for Summary Judgment. (ECF No. 10).

       Plaintiff brought this action for review of the final decision of the Commissioner of Social

Security denying his application for disability insurance benefits pursuant to the Social Security

Act. Administrative Law Judge (“ALJ”), Paul Kovac, held a hearing on January 11, 2018 and a

supplemental hearing on June 6, 2018. (ECF No. 6-3). On July 18, 2018, the ALJ found that

Plaintiff was not disabled under the Act. (ECF No. 6-2, pp. 14-30).

       After exhausting all administrative remedies, Plaintiff filed the instant action with this

court. The parties have filed Cross-Motions for Summary Judgment. (ECF Nos. 8 and 10). The

issues are now ripe for review.


1
 Andrew M. Saul was sworn in as Commissioner of Social Security on June 18, 2019, replacing Acting
Commissioner, Nancy A. Berryhill.
           Case 2:19-cv-00826-DWA Document 33 Filed 06/02/20 Page 2 of 3



        Plaintiff, inter alia, argues that the ALJ was an unconstitutionally appointed officer,

pursuant to Lucia v. S.E.C., 138 S. Ct. 2044 (2018). 2 This issue was stayed pending the Court

of Appeals’ decision in several cases, including Cirko v. Berryhill, 948 F. 3d 148 (3d Cir. 2020).

(ECF No. 14).        The stay was continued pending the exhaustion of pertinent appellate

proceedings. Id. Presently, Defendant has filed a Status Report, stating that it will not seek

Supreme Court review of Cirko, and disavowing an argument that Cirko is inapplicable here.

(ECF No. 31, ¶3). As a result, the stay was lifted. (ECF No. 32).

        In Lucia, the Supreme Court held that ALJs of the Securities and Exchange Commission

must be appointed by the President, a court of law, or the Department head. Lucia, 138 S. Ct.

at 2053.    In Cirko, our Court of Appeals determined that a Social Security claimant is not

required to exhaust her administrative remedies before raising an appointments clause issue

with the District Court. Cirko, 948 F. 3d at 152, 155. Pursuant to Lucia and Cirko, the Court

concludes that Plaintiff is entitled to have all claims adjudicated by a constitutionally appointed

ALJ other than the ALJ who presided over the prior hearing. See id. at 159-60; Bauer v. Saul,

No. 19-2563, 2020 WL 1955595, at *2 (E.D. Pa. Apr. 23, 2020). Consequently, remand is

warranted. 3

        An appropriate order shall follow.

2
 Following Lucia, on July 16, 2018, the Acting Commissioner of Social Security appointed Defendant’s
ALJs in accordance with the Appointments Clause, United States Constitution Art. II, § 2, cl. 2. This
action had no retroactive effect. Flynn v. Saul, No. 19-0058, 2020 WL 509164, at *2 (E.D. Pa. Jan. 30,
2020).
3
 Additionally, Plaintiff argues that the ALJ erred in the weighing of the opinion evidence in formulating his
RFC. (ECF No. 9, pp. 5-8). Specifically, Plaintiff submits that the ALJ found Dr. Rabinovich’s opinion to
be “persuasive” and gave it great weight but did not include Dr. Rabinovich’s stand and walk restrictions
in the RFC. Id. As such, Plaintiff submits that remand is warranted. Id. I need not address this issue,
as the hearing on remand will be conducted de novo. See, e.g., Bauer, 2020 U.S. Dist. LEXIS 72011, at
*4. Nonetheless, for clarity, I note that the ALJ was not required to accept Dr. Rabinovich’s opinions at
all, much less do so wholesale. An ALJ, however, must provide sufficient explanation of his or her final
determination to provide a reviewing court with the benefit of the factual basis underlying the ultimate
disability finding. Cotter v. Harris, 642 F.2d 700, 705 (3d Cir. 1981). To that end, an ALJ must set forth
the reasons for crediting or discrediting relevant or pertinent medical evidence such that the reviewing
court is able to conduct a proper and meaningful review. Burnett v. Comm’er of SS, 220 F.3d 112, 121-
22 (3d Cir. 2000).


                                                      2
           Case 2:19-cv-00826-DWA Document 33 Filed 06/02/20 Page 3 of 3



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JOHN S. WILSON,                                        )
                                                       )
              Plaintiff,                               )
                                                       )
    -vs-                                               )       Civil Action No. 19-826
                                                       )
                                                       )
ANDREW M. SAUL, 4                                      )
COMMISSIONER OF SOCIAL SECURITY,                       )
                                                       )
       Defendant.                                      )


AMBROSE, Senior District Judge


                                       ORDER OF COURT

       THEREFORE, this 2nd day of June, 2020, it is ordered that Plaintiff’s Motion for

Summary Judgment (ECF No. 8) is granted and Defendant’s Motion for Summary Judgment

(ECF No. 10) is denied.

       It is further ordered that the decision of the Commissioner of Social Security is hereby

vacated and the case is remanded for further administrative proceedings consistent with the

foregoing opinion.


                                                       BY THE COURT:

                                                     s/ Donetta W. Ambrose
                                                       Donetta W. Ambrose
                                                       United States Senior District Judge




4
 Andrew M. Saul was sworn in as Commissioner of Social Security on June 18, 2019, replacing Acting
Commissioner, Nancy A. Berryhill.


                                                 3
